DETAILED ACTION
This Office Action is in response to the remarks entered on 12/09/2020. Claims 1-4, 10-13, and 16 -18 were amended. No claims were added. No claims were cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.

Information Disclosure Statement
The information disclosure statements (IDA) filed on 09/29/2020 is/are compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statements are being considered by the examiner.

Response to Argument
Applicant's arguments filed on 12/09/2020 have been fully considered but they are not persuasive. 
In reference to Applicant’s arguments about: Rejections under 35 U.S.C. §101
Applicant’s Argument: 
          Applicant’s argument about the rejection of claims 1-20 under 101 are not directed to any of the groupings of subject matter (Mathematical concepts, Mental process, Certain methods of organizing human activity).
Examiner’s Response: 
 	Examiner respectfully disagrees to applicant’s argument because claims 1-20 are not overcome the rejection of 101 because the claim 1 recites “obtaining, by processor, a hybrid process knowledge graph”, “traversing, by the processor, a hybrid process knowledge graph ”, “creating, by the processor, a hybrid process knowledge graph”, “generating, by the processor” are directed to the abstract idea (mental process). Furthermore, generating a hybrid process knowledge graph (obtaining, traversing, creating, execute process graph) can be done by any computer (generic computer component). The amended limitations that are not indicative of integration into a practical application (no improvement in the functioning of a computer) because those step are directed to instructions to implement an abstract idea on the computer. Therefore, similar claims 10 and 16 are also directed to abstract idea. Therefore, the argument is not persuasive, the rejection is still remained. 
In reference to Applicant’s arguments about: Rejections under 35 U.S.C. §103
Applicant’s Argument: 
Claims 1, 2, 4, 11, 13 and 16 
The rejection of claims 1, 2, 4, 11, 13 and 16 under 35 U.S.C. §103 as allegedly being unpatentable over Xie in view of Rosenberg is respectfully traversed because for at least the following reasons, Xie and Rosenberg, whether considered separately or in combination do not teach, disclose or suggest all of the claimed limitations as amended.  
Amended independent claim 1 comprises, in part, "obtaining, by a processor, a hybrid process knowledge graph generated based on a collection of process fragments 
Amended independent claim 10 comprises, in part, "discover, by the processor, a hybrid process knowledge graph generated based on a collection of process fragments and a set of actionable statements and business constraints, the hybrid process knowledge graph including different node types comprising actions that are connected to other actions, and actions with different relationship types; traverse, by the processor, the hybrid knowledge graph from a root of an executable process through each task in the hybrid process knowledge graph and obtaining an action and metadata for each task node; create, by the processor, based on the action and metadata, at least one statement in an equivalent executable code block to represent the action; and generate, by the processor, a cognitive executable process graph based on at least one executable code block" (emphasis added). 
Amended independent claim 16 comprises, in part, "obtain a hybrid process knowledge graph generated based on a collection of process fragments and a set of actionable statements and business constraints, the hybrid process knowledge graph 
Xie teaches a graph includes nodes that represent execution steps of a program where the edges represent data transfer steps (Xie, col. 2, lines 37-41). Xie, however, is silent regarding all of the limitations of "the hybrid process knowledge graph including different node types comprising actions that are connected to other actions, and actions with different relationship types" (emphasis added) as per amended claim 1, and similarly as per amended claims 10 and 16, as listed above. 
Further, Xie is silent regarding the limitations of "traversing, by the processor, the hybrid process knowledge graph from a root of an executable process through each task in the hybrid process knowledge graph and obtaining an action and metadata for each task node; creating, by the processor, based on the action and metadata, at least one statement in an equivalent executable code block to represent the action; and generating, by the processor, a cognitive executable process graph based on at least one executable code block" (emphasis added) as per amended claim 1, and similarly as per amended claims 10 and 16, as listed above. 
Rosenberg teaches "the computing system can represent the decision prices as nodes in a graph, and then the business rule constraints can be edges connecting the 
Further, Rosenberg is silent regarding the limitations of "traversing, by the 
processor, the hybrid process knowledge graph from a root of an executable process through each task in the hybrid process knowledge graph and obtaining an action and metadata for each task node; creating, by the processor, based on the action and metadata, at least one statement in an equivalent executable code block to represent the action; and generating, by the processor, a cognitive executable process graph based on at least one executable code block' (emphasis added) as per amended claim 1, and similarly as per amended claims 10 and 16, as listed above. 
Therefore, even if the teachings of Xie are combined with those of Rosenberg, the result would still fail to teach or suggest the limitations of amended claims 1, 10 and 16, as listed above. 
Examiner’s Response: 
Examiner respectfully disagrees to applicant’s argument because Xie in view of Rosenberg teaches each and every limitation of amended claim 1, Xie further teaches "the hybrid process knowledge graph including different node types comprising actions that are connected to other actions, and actions with different relationship types" as it can be seen at (Xie, [column 2, lines 51-63], "In another 
Furthermore, Xie also teaches traversing, by the processor, the hybrid process knowledge graph from a root of an executable process through each task in the hybrid process knowledge graph and obtaining an action and metadata for each task node as it can be seen at (Xie, [Fig.2, column 9, lines 13-15], ; 
creating, by the processor, based on the action and metadata, at least one statement in an equivalent executable code block to represent the action (Xie, [Column 14, lines 64-67 and column 15, lines 1-3], the graph-to- program engine 920 may insert into the program code 924 a first state indicator indicating a statefulness characteristic of the first execution task corresponding to the first node.” For further explain [column 4, lines 49-53], the libraries 112 may include executable code corresponding to functions of particular nodes. Wherein first state indicator indicating a statefulness characteristic of the first execution task corresponding to the statement in an equivalent executable code block to represent the action (node represent the execute step of the program). Therefore the program code was created base on the node (the node associates with cost (metadata) and task (action)). It also can be seen at  [Fig. 19, column 23, lines 26-32] and [Column 2, lines 4-7] ); 
and generating, by the processor, a cognitive executable process graph based on at least one executable code block as it can be seen at (Xie, [column 14, lines 51-54], the program code including the code block to perform execution tasks corresponding to each task node of the graph, for further explanation, it can be seen at [column 5, lines 7-9].

Applicant’s Argument: 
Additionally, amended claim 2 comprises, in part, "the different node types further comprise links to different entities in a space of that an action is operating on, and links to other systems, bots and individuals that have different roles and responsibilities; an action comprises a task action to be performed; and the different relationship types are based on dependencies and constraints" (emphasis added). Amended claim 11 comprises, in part, similar limitations. Xie in view of Rosenberg, however, is silent regarding these limitations. 
Examiner’s Response: 
Regarding the amended claim 2, Examiner respectfully disagrees to applicant’s argument because Rosenberg further teach the different node types further comprise links to different entities in a space of that an action is operating on as it can be seen at(Rosenberg, [Par.0070, lines 1-6], “ FIG. 4 is a flowchart illustrating a method 400 for generating recommended price sets for a product network across a set of revenue-profit weights. In particular, method 400 can be used to generate recommended price sets that optimize revenue and profit while complying with a set of business rules.” The price sets (node types) link to different entities such as revenue, profit.)
and links to other systems, bots and individuals that have different roles and responsibilities as it can be seen at (Xie, [column 2, lines 39-46], “The graph includes multiple nodes representing execution steps of the program and includes multiple edges representing data transfer steps. The method also includes determining at least two heterogeneous hardware resources of the computing device that are available to execute code represented by one or more of the nodes, and determining one or more paths from a source node to a sink node based on a topology of the graph” therefore, each computing hardware device having different role and responsibilities to perform each task node execution.;
 an action comprises a task action to be performed (Xie, [Column 2, lines 55-59], “The graph includes a first node representing a first execution task of a program, a second node representing a second execution task of the program, and an edge representing a data transfer between the first node and the second node.” Wherein, each node is representing a different task (action);
 and the different relationship types are based on dependencies and constraints see at (Xie, [Par.0069, lines 7-16], “After identifying product families and store groupings, the computing system can applying one or more business rules that define a relationship between decision prices to the groupings to generate product networks (306). For example, products with prices related by comparative business rules, such as size, quantity, brand, product line, or promotion, can be grouped into the same product network. In some cases, the computing system can represent the decision prices as nodes in a graph, and then the business rule constraints can be edges connecting the nodes”
Applicant’s Argument:
Amended claim 4 comprises, in part, "obtaining, by the processor, document information from document processing of unstructured data source information; and mapping, by the processor, unstructured executable process information to executables" (emphasis added). Amended claim 13 comprises, in part, similar limitations. Xie in view of Rosenberg, however, is silent regarding these limitations. 
Examiner’s Response: 
Regrading to amended claim 4, Examiner a to applicant’s argument because in further reading of Xie, Rosenberg and further in view Sonmez teaches obtaining, by the processor, document information from document processing of unstructured data source information (Sonmez, [Par.0023, lines 5-17], “However, for future web generations, it is desirable to provide web users with enabling technology and tools (such as RICE disclosed herein), so that they may express their knowledge, connect to the knowledge of others in the semantic web, and make the knowledge globally searchable without going through a central gateway. Existing knowledge management systems may be categorized into general purpose knowledge base systems and domain-specific knowledge base systems. A general purpose knowledge base may extract data from unstructured information available on web pages to create structured graph databases of the entities of the Internet such as people, places, things, and relationships among them.”); 
and mapping, by the processor, unstructured executable process information to executables (Sonmez, [Par.0039, lines 7-17], “engine 510 may be mapped to corresponding fields or parameters of different search engines 520, 530, and  
Applicant’s Argument: 
Since the combination of Xie and Rosenberg does not teach, disclose or suggest all the limitations of Applicant's amended independent claims 1, 10 and 16, as listed .
above, Applicant's independent claims 1, 10 and 16 are not obvious over Xie in view of Rosenberg since aprimafacie case of obviousness has not been met under MPEP §2143. Additionally, the claims that depend on amended claims 1 and 10, namely claims 2-9, and claims 11 and 13, respectfully, are also patentable over Xie in view of Rosenberg for at least the same reasons. 
Accordingly, withdrawal of the rejections of claims 1, 2, 4, 11, 13 and 16 is respectfully requested.
 Examiner’s Response: 
	Examiner respectfully disagrees to applicant’s argument because in the combination of Xie and Rosenberg teaches each and every limitation of amended claims 1, 10 and 16. Therefore, the argument is not persuasive, the rejections of claims 1, 2, 4, 11, 13 and 16 are still maintained. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
A. Step 1 analysis:
In the instant case, the claims are directed to method (claims 1-9), media (claims 10-15) and an apparatus (claims 16-20). Thus, each of the claims falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
B. Step 2A analysis:
Based on the claims being determined to be within of the four categories (Step 1), it must be determined if the claims are directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), in this case the claims fall within the judicial exception of an abstract idea. Specifically the abstract idea of “Mental processes/Concepts performed in the human mind (including an observation, evaluation, judgment, opinion)”.
Step 2A: prong 1 analysis:

-Independent claim 1:
“obtaining, by a processor, a hybrid process knowledge graph generated based on process fragments” (Observation)
“traversing, by a processor, the hybrid process knowledge graph from a root of a process through each task” (Observation)
“creating, by a processor, based on the action and metadata” (Observation)
“generating, by a processor, a cognitive executable process graph” (Evaluation)
-Independent claim 10 is being rejected for the same reason as the claim 1.
-Independent claim 16 is being rejected for the same reason as the claim 1.
Each one of the above steps is a mental process because they could each be reasonably performed in the human mind.
Step 2A: Prong 2 analysis: 
This judicial exception is not integrated into a practical application because it only recites three additional computer component (processor). This elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose 
Step 2B analysis:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a memory, server and user interface to perform the claimed process of generating a cognitive executable process graph amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
Dependent claims 2-9 when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea, as they recite further embellishment of the judicial exception.
-claim 2 recites the limitation “creating further comprises processing a link between tasks while considering relationships between tasks”. However, the additional element does not integrate the abstract idea into a practical application nor does it amount to significantly more because it is merely a generic computer component that performs generic computer functionality (creating the link between tasks). See MPEP 2106.05(F).
-Claim 11 is being rejected for the same reason as the claim 2. 
-Claim 17 is being rejected for the same reason as the claim 2. 

-Claim 12 is being rejected for the same reason as the claim 3.
-Claim 4 recites the limitation “the cognitive executable process graph comprises a programming language”. However, the additional element does not integrate the abstract idea into a practical application nor does it amount to significantly more because it is merely a generic computer component that performs generic computer functionality (generic programing language). See MPEP 2106.05(F).
-Claim 13 is rejected for the same reason as the claim 4.
-Claim 5 recites the limitation “executable code of the cognitive executable process graph is generated from a template, and related placeholders in the template”. However, the additional element does not integrate the abstract idea into a practical application nor does it amount to significantly more because it is merely a generic computer component that performs generic computer functionality (generic way to execute programing language). See MPEP 2106.05(F).
-Claim 14 is being rejected for the same reason as the claim 5.
-Claim 18 is being rejected for the same reason as the claim 5.
-Claim 6 recites the limitation “the template comprises different executable blocks for different actions”. However, the additional element does not integrate the abstract 
-Claim 15 is being rejected as the same reason as the claim 6.
-Claim 19 is being rejected as the same reason as the claim 6.
-Claim 7 recites the limitation “process fragment comprises information on at least one of execution order and precedence of sub-process fragments”. However, the additional element does not integrate the abstract idea into a practical application nor does it amount to significantly more because it is merely a generic computer component that performs generic computer functionality (generating the program code). See MPEP 2106.05(F).
-Claim 8 recites the limitation “process fragment further comprises at least one of an action, a condition and a rule”. However, the additional element does not integrate the abstract idea into a practical application nor does it amount to significantly more because it is merely a generic computer component that performs generic computer functionality (generating the program code). See MPEP 2106.05(F).
-Claim 20 is being rejected as the same reason as the claim 8.
-Claim 9 recited the limitation “all attributes of an action are linked to the action with at least one link”. However, the additional element does not integrate the abstract idea into a practical application nor does it amount to significantly more because it is merely a generic computer component that performs generic computer functionality (creating the link between tasks). See MPEP 2106.05(F).
Furthermore, claims 10-15 are rejected under 35 U.S.C. 101 10. Claims 10-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non -statutory subject matter. Specifically, claims 10-15 are toward "a machine readable storage device". The broadest reasonable interpretation of "a machine readable storage device" covers transitory propagating signals, which are non-statutory. The disclosure in [Par.0084, lines 1-4] “The computer readable medium may be a computer readable signal medium or a computer readable storage medium. A computer readable storage medium may be, for example, but not limited to, an electronic, magnetic, optical, electromagnetic, infrared, or semiconductor system, apparatus, or device, or any suitable combination of the foregoing." Although this disclosure include " the computer readable storage medium would include the following: an electrical connection having one or more wires, a portable computer diskette, a hard disk, a random access memory (RAM), a read-only memory (ROM), an erasable programmable read- only memory (EPROM or Flash memory), an optical fiber, a portable compact disc read-only memory (CD-ROM)". However, It is unclear whether the “computer readable storage medium” include transitory signals, or not. 
Therefore, a broadest reasonable interpretation of claims 10-15 cover a transitory signal. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346,1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter); MPEP 9th Ed., § 2106.1. To overcome this rejection, applicant should insert - non-transitory — before "machine readable storage device". Such an amendment is not considered new matter. See the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2,11 and 16, are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. (Patent. No. US9348560- hereinafter, Xie) in view of Rosenberg et al. (Pub. No. US20140129294– hereinafter, Rosenberg). 
(Currently Amended) Regarding to claim 1, Xie teaches a method for generating a cognitive executable process graph, comprising: obtaining, by a processor, a hybrid process knowledge graph generated based on a collection of process fragments […] the hybrid process knowledge graph including different node types comprising actions that are connected to other actions, and actions with different relationship types (Xie, [column 2, lines 51-63], "In another particular embodiment, an apparatus for generating, for a particular parallel hardware configuration, a program based on a graph associated with an application includes a memory and a processor. The memory is configured to store data descriptive of a graph. The graph includes a first node representing a first execution task of a program, a second node representing a second execution task of the program, and an edge representing a data transfer between the first node and the second node. The processor is configured to generate, based on the data, program code of the program. The program code includes a first state indicator associated with the first node and indicates a first state fullness characteristic of the first execution task.” Examiner’s note, a program based on a graph, wherein the graph including the first execution task node and second execution task node, each node represents a different execution task (different action). An edge between the nodes is considered as the connection of one task node to other task node (other actions). Furthermore, see at (Xie, [column 4, lines 30-37], “The graphical programming engine110 is operable to access data descriptive of ;
traversing, by the processor, the hybrid process knowledge graph from a root of an execuatble process through each task in the hybrid process knowledge graph and obtaining an action and metadata for each task node (Xie, [Fig.2, column 9, lines 13-15], “As illustrated in the second graphical representation 250, there are three paths to traverse the graph from the source node (e.g., the node Nl) to the sink node (e.g., the node N7). A first path202 includes node Nl, edge El, node N2, edge E3, node N4, edge E6, node N6, edge ES, and node N7.A second path 204 includes node Nl, edge E2, node N3, edge E4, node NS, edgeE7, nodeN6, edge ES, and nodeN7.A third path206 includes node Nl, edge El, node N2, edge ES, node NS, edge 20 E7, node N6, edge ES, and node N7.” See further [Column 6, lines 1-5], “In another embodiment, a path that uses a particular power ( e.g., the most power) to traverse from the source node to the sink node may be selected as the limiting path. In this embodiment, the limiting path is a particular path that is expected to use the most power to execute each of the nodes” Examiner’s note, therefore the limiting path to traverse from the source node (initial node) to the sink node (last node of the graph), where the each node corresponding to a task. See [column 2, lines 6], “The graph may include a node corresponding to a task” For further explanation, see [Column 2, lines 39-46], “The graph includes multiple nodes representing execution steps of the program” Therefore, ; );
creating, by the processor, based on the action and metadata, at least one statement in an equivalent executable code block to represent the action (Xie, [Column 14, lines 64-67 and column 15, lines 1-3], “In a particular example, the graph-to-program engine 920 analyzes characteristics of a particular hardware platform at which the program code 924 is to be executed. Accordingly, the graph-to- program engine 920 may insert into the program code 924 a first state indicator indicating a statefulness characteristic of the first execution task corresponding to the first node.” For further explain [column 4, lines 49-53], “The libraries 112 may include executable code corresponding to functions of particular nodes. For example, when forming code based on a graph, the graphical programming engine 110 may map elements of the graph, represented by the data 108, to the libraries 112 to select executable code.” Wherein first state indicator indicating a statefulness characteristic of the first execution task corresponding to the statement in an equivalent executable code block to represent the action (node represent the execute step of the program). See further [Fig. 19, column 23, lines 26-32], “FIG. 19 depicts a particular embodiment of the graph 1800 as ;
and generating, by the processor, a cognitive executable process graph based on at least one executable code block (Xie, [Column 14, lines 51-54], “The program code 924 may correspond to the data 904. For example, the program code 924 may include code executable to perform execution tasks corresponding to nodes of the graph 908.” Furthermore, [column 5, lines 7-9], “The computer-generated functional graph may include multiple nodes, each representative of a functional block, a decision block, or a combination thereof.” Therefore the performance of execution tasks corresponding to nodes of the graph, where each node representative function block (code block).).
However, Xie does not teach a set of actionable statements and business constraints
a set of actionable statements and business constraints (Rosenberg, [par.0069, lines 7-17], “After identifying product families and store groupings, the computing system can applying one or more business rules that define a relationship between decision prices to the groupings to generate product networks (306). For example, products with prices related by comparative business rules, such as size, quantity, brand, product line, or promotion, can be grouped into the same product network. In some cases, the computing system can represent the decision prices as nodes in a graph, and then the business rule constraints can be edges connecting the nodes. Each connected sub graph within the graph then represents a product network." 
Xie and Rosenberg are analogs in art because they have the same field of endeavor of generation of code blocks base on the task nodes on the graph. 
 Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Xie’s method, in view of Rosenberg by having method to generate the set of actionable statements and business constraints on the graph in business. The modification would have been obvious because one of the ordinary skills in art would be motivated to improve decisions making in business plans more effectively (Rosenberg,[Abstract section, first sentence], “The disclosed technology improves the process of generating recommended prices for retail products by optimizing revenue and profit while complying with a set of business rules by assigning a monetary value to each business rule.”).
Regarding to claim 16, is being rejected for the same reason as the claim 1.    
an apparatus comprising: a memory configured to store instructions; and a processor configured to execute the instructions to (Xie, [column 2, lines 51-60], “In another particular embodiment, an apparatus for generating, for a particular parallel hardware configuration, a program based on a graph associated with an application includes a memory and a processor. The memory is configured to store data descriptive of a graph. The graph includes a first node representing a first execution task of a program, a second node representing a second execution task of the program, and an edge representing a data transfer between the first node and the second node. The processor is configured to generate, based on the data, program code of the program.”):
(Currently Amended) Regarding to claim 2, Xie  teaches the method of claim 1, wherein creating further comprises processing a link between tasks while considering relationships between tasks to arrange corresponding executable code blocks (Xie, [Column 10, lines 63-68 and column 11, lines 1-3], “Such as the scheduler 114 of FIG. 1, to enable efficient execution of a program. For example, the hardware resources may be allocated (or scheduled) based on paths to traverse from a source node to a sink node in a graph representing the program. To illustrate, the scheduler 114 may arrange tasks associated with the nodes in a task queue, such as a task queue 402 of FIG. 4.” For further explain, see [column 2, lines 48-50], “The code is represented by at least one of the multiple nodes, and the execution of the code is scheduled based on the one or more paths” wherein the path is represent the relationship between each node(task) and based on paths to traverse from a source ;
[…]
and links to other systems, bots and individuals that have different roles and responsibilities (Xie, [column 2, lines 39-46], “The graph includes multiple nodes representing execution steps of the program and includes multiple edges representing data transfer steps. The method also includes determining at least two heterogeneous hardware resources of the computing device that are available to execute code represented by one or more of the nodes, and determining one or more paths from a source node to a sink node based on a topology of the graph” therefore, each computing hardware device having different role and responsibilities to perform each task node execution.;
 an action comprises a task action to be performed (Xie, [Column 2, lines 55-59], “The graph includes a first node representing a first execution task of a program, a second node representing a second execution task of the program, and an edge representing a data transfer between the first node and the second node.” Wherein, each node is representing a different task (action);
 and the different relationship types are based on dependencies and constraints see at (Xie, [Par.0069, lines 7-16], “After identifying product families and store groupings, the computing system can applying one or more business rules that define a relationship between decision prices to the groupings to generate product networks (306). For example, products with prices related by comparative business rules, such as size, quantity, brand, product line, or promotion, can be grouped into the 
However, Xie does not teach the different node types further comprise links to different entities in a space of that an action is operating on
 On the other hand, Rosenberg teaches the different node types further comprise links to different entities in a space of that an action is operating on (Rosenberg, [Par.0070, lines 1-6], “ FIG. 4 is a flowchart illustrating a method 400 for generating recommended price sets for a product network across a set of revenue-profit weights. In particular, method 400 can be used to generate recommended price sets that optimize revenue and profit while complying with a set of business rules.” The price sets (node types) link to different entities such as revenue, profit.),
Xie and Rosenberg are analogs in art because they have the same field of endeavor of generation of code blocks base on the task nodes on the graph. 
 Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Xie’s method, in view of Rosenberg by having links of different node types to different entities in a space of that an action is operating on. The modification would have been obvious because one of the ordinary skills in art would be motivated to improve decisions making in business plans more effectively (Rosenberg,[Abstract section, first sentence], “The disclosed technology improves the process of generating recommended prices for retail products by optimizing revenue and profit while complying with a set of business rules by assigning a monetary value to each business rule.”).
Regarding to claim 11, is being rejected for the same reason as the claim 2.    

Claims 5, 6, 8, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. (Patent. No. US9348560- hereinafter, Xie) in view of Rosenberg et al. (Pub. No. US20140129294– hereinafter, Rosenberg) applied to the claim1 above, and further in view of Tsantilis et al. (Patent. No.US8091071- hereinafter, Tsantilis). 
Regarding to claim 5, Xie, as modified in view of Rosenberg, and Tsantilis teaches the method of claim 1, wherein executable code of the cognitive executable process graph is generated from a template, and related placeholders in the template are filled based on action information in the hybrid process knowledge graph (Tsantilis, [Column 2, lines 45-51], “The template processor 140 may include a template parser 145, an analysis tree 165, and a code builder 155. The template parser 145 may parse the template 115 into a tree structure, e.g., the analysis tree 165, and check the template for syntax errors. The code builder 155 may traverse and interpret the analysis tree 165 to render the executable code therefrom.” Wherein the tree structure corresponding to process graph. Furthermore, [column 2, lines 41-44], “The code builder 155 may render (340) the code from the analysis tree 165. During the rendering (340), the builder 155 may replace (345) template variables with the values provided by the data manager 130” and also see [lines 51-55],“The builder 155 may then replace the variables in the template 115 with the retrieved data values. The builder 155 may interpret the code lines and convert them to executable code, which includes the static text from the code lines and the data values that replaced the code line variables.” 
Xie, Rosenberg and Tsantilis are analogous in arts because they have the same field of endeavor of generation of code blocks base on the task nodes on the graph. 
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Xie and Rosenberg’s method, in view of Tsantilis by having the method to generate the code block of the tree structure from the template and able to replace the new variable in the template. The modification would have been obvious because one of the ordinary skills in art would be motivated to improve the code generation tool more effectively and efficiently (Tsantilis, [column 1, first paragraph], “A code generation toot is an efficient, effective way for a developer to automatically render executable program code. The generation tool interprets text in a file and converts the text into executable code that may be recognized and run by an application. Such a tool advantageously saves the developer having to spend significant time and effort coding by hand.”).
Regarding to claim 14, is being rejected for the same reason as the claim 5.    
Regarding to claim 18, is being rejected for the same reason as the claims 5 and 4.    
Regarding to claim 6, Xie, as modified in view of Rosenberg, and further in view of Tsantilis teaches the method of claim 1, wherein the template comprises different executable blocks for different actions (Tsantilis, [Column 9, lines 16-17], “reusing the reusable customizable template with different custom data to render different program code.”).

Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Xie and Rosenberg’s method, in view of Tsantilis by having the method to generate the code block of the tree structure from the template and able to replace the new variable in the template. The modification would have been obvious because one of the ordinary skills in art would be motivated to improve the code generation tool more effectively and efficiently (Tsantilis, [column 1, first paragraph], “A code generation toot is an efficient, effective way for a developer to automatically render executable program code. The generation tool interprets text in a file and converts the text into executable code that may be recognized and run by an application. Such a tool advantageously saves the developer having to spend significant time and effort coding by hand.”).
Regarding to claim 8, Xie as modified in view of Rosenberg, and further in view of Tsantilis teaches the method of claim 6, wherein a process fragment further comprises at least one of an action, a condition and a rule, and the process comprises an action flow that defines order precedence of actions or rules in a process fragment (Xie, [Column 2, lines 6-16], “The graph may include a node corresponding to a task that can be divided into multiple sub-tasks to be performed in parallel at the device. The program code may include a state indicator indicating a statefulness characteristic of the node. The statefulness characteristic may indicate whether the subtasks may be performed in parallel (e.g., whether it is "safe" to execute the sub-tasks in parallel). By indicating the statefulness characteristic of the node, performance of execution of the .

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. (Patent. No. US9348560- hereinafter, Xie) in view of Rosenberg et al. (Pub. No. US20140129294– hereinafter, Rosenberg) applied to the claim1 above, and further in view of Baskaran et al. (Pub. No.US20160147514- hereinafter, Baskaran). 
Regarding to claim 7, Xie as modified in view of Rosenberg, and Baskaran teaches the method of claim 1, wherein process fragments are hierarchical, and a process fragment comprises information on at least one of execution order and precedence of sub-process fragments (Baskaran, [Fig.21b, Par.0107], “The code fragment shown in FIG. 21B also includes another sequential loop t including a loop nest (j, k), that includes a statement S4. Stencil amplification according to various embodiments may be applied to the statement S4. In general, a specified code may include several sequential loops including stencils that can be amplified using various embodiments. Such sequential loops may use the same loop variable or different loop variables, and/or may have the same bounds or different bounds.” See further, [par. .
Xie, Rosenberg and Baskaran are analogous in arts because they have the same field of endeavor of generation of code blocks on the graph. 
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Xie and Rosenberg’s method, in view of Baskaran by having the method to generate the code block with the fragment process and nest loop structure in the computer system. The modification would have been obvious because one of the ordinary skills in art would be motivated to improve the processing of computer system more efficiently (Baskara, [Par.0011, lines 1-2], “Accordingly, in one aspect a method is provided for improving processing efficiency of a computing system.”).
Regarding to claim 9, Xie as modified in view of Rosenberg, and further in view of Baskaran teaches the method of claim 7, wherein all the attributes of an action are linked to the action with at least one link (Xie, [Column 2, lines 55-59], “The graph .

Claims 3, 12 and 17 is rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. (Patent. No. US9348560- hereinafter, Xie) in view of Rosenberg et al. (Pub. No. US20140129294– hereinafter, Rosenberg), further in view of Baskaran et al. (Pub. No.US20160147514- hereinafter, Baskaran), and further in view of Liang et al. (Pub. No.US20180203833- hereinafter, Liang). 
Regarding to claim 3, Xie, as modified in view of Rosenberg, Baskaran, and Liang teaches the method of claim 2
[…]
and the cognitive executable process graph is cognitively interpreted by a process enactment processor at execution time (Xie, [column 9, lines 53-59], “For example, the libraries 112 of FIG. 1 may include information used to generate each node and may include information 55 about expected execution times for each node (such as a probability distribution function or other statistical informa-tion descriptive of .
However, Neither Xie nor Rosenberg teaches wherein executable code logic is created considering sequential, nested, and loop control flows in the executable process code that is equivalent to the cognitive executable process graph,
On the other hand, Baskaran teaches wherein executable code logic is created considering sequential, nested, and loop control flows in the executable process code that is equivalent to the cognitive executable process graph (Baskaran, [Par.0106, lines 1-8], “Stencil amplification may also be applied to one or more loop nests specified within a sequential loop. For example, FIG. 21B shows a code fragment having sequential loop p that includes a loop nest (I, j, k). Each loop in the loop nest has a different bound, but one or more loops in a loop nest can have the same bounds. The loop nest (i, j, k) includes three statements each accessing a different number of SO, Sl, S2, data structures”),
Xie, Rosenberg and Baskaran are analogous in arts because they have the same field of endeavor of generation of code blocks on the graph. 
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Xie and Rosenberg’s method, in view of Baskaran by having the method to generate the code block with the fragment process and nest loop structure in the computer system. The modification would have been obvious because one of the ordinary skills in art would be motivated to improve the processing of computer system more efficiently 
However, Xie, Rosenberg and Baskaran do not teach the cognitive executable process graph is enriched by adding logical terms and semi-formal statements of commands based on natural language,
On the other hand, Liang teaches the cognitive executable process graph is enriched by adding logical terms and semi-formal statements of commands based on natural language (Liang, [Par.0040, lines 9-15], “This data can be used to train all three components of the dialogue system: (i) the semantic parser for understanding context-dependent utterances, (ii) the dialogue policy for generating new dialogue acts given the current state, and (iii) the generation system for both deciding what to say and how to render it in natural language.” 
[Par.0039, lines 3-5], “There are two primary changes: First, while exhaustive generation of logical forms for a command and control system is tenable” therefore the logical form is corresponding to the logic term.
[Par.0041- Par.0048], “Here is an example of how the scheme would work for a simple text messaging domain:
1. Developers write down or use code to automatically gather the database schema for a new domain. [0043] TextMessage={ contents:Message, phone_number:PhoneNumber}
 2. The framework defines the complete tree of possible dialogues, where each path is a sequence of actions ( dialogue act), and each node is a state of the dialogue. Actions are rendered as canonical utterances, which is a 
agent:TextMessage: request recipient_phone_ number? 
user: TextMessage: request recipient_phone_ number to be 617 123-4567 
           user: TextMessage: request contents to be “buy groceries” Therefore the pseudocode corresponding to the semi-formal statement, it’s also content the logic term in the code”),
Xie, Rosenberg, Baskaran and Liang are analogous in arts because endeavor of generation of code blocks on the graph. 
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Xie, Rosenberg and Baskaran’s method, in view of Liang by having method to execute the code block by adding the pseudocode of a natural language command. The modification would have been obvious because one of the ordinary skills in art would be motivated to improve the process of data filling ( as the Airline Transportation Information System) is much more simpler (Liang, [Par.0004, lines 8-2], “This technique was used to good advantage to bootstrap the ATIS (Airline Transportation Information System) DARPA proj-ect to fill in an airline ticket, but the task was much simpler than those required for practical use.”).
Regarding to claim 12, is being rejected for the same reason as the claim 3.    
Regarding to claim 17, Xie, as modified in view of Rosenberg, and further in view of Baskaran and Liang teaches the apparatus of claim 16, wherein: creating further comprises processing a link between tasks while considering relationships between tasks to arrange corresponding executable code blocks (Xie, [Column 10, lines 63-68 and column 11, lines 1-3], “Such as the scheduler 114 of FIG. 1, to enable efficient execution of a program. For example, the hardware resources may be allocated (or scheduled) based on paths to traverse from a source node to a sink node in a graph representing the program. To illustrate, the scheduler 114 may arrange tasks associated with the nodes in a task queue, such as a task queue 402 of FIG. 4.” For further explain, see [column 2, lines 48-50], “The code is represented by at least one of the multiple nodes, and the execution of the code is scheduled based on the one or more paths” wherein the path is represent the relationship between each node(task) and based on paths to traverse from a source node to a sink node in a graph representing the program, therefore the execution of the node ( code block execution) based on the paths(relationship between the tasks));
[…]
and the cognitive executable process graph comprises a programming language or a formal process specification language (Xie, [Column 4, lines 30-36], “The graphical programming engine 110 is operable to access data descriptive of the graph representing the program, such as data 108. The data 108 may include graphical information ( e.g., shapes, text and interconnections between shapes), program code ( e.g., C++ program code), mark-up language text (e.g., eXtensible Markup Language (XML) text)”).
However, Neither Xie nor Rosenberg teaches executable code logic is created considering sequential, nested, and loop control flows in the executable process code that is equivalent to the cognitive executable process graph,
wherein executable code logic is created considering sequential, nested, and loop control flows in the executable process code that is equivalent to the cognitive executable process graph (Baskaran, [Par.0106, lines 1-8], “Stencil amplification may also be applied to one or more loop nests specified within a sequential loop. For example, FIG. 21B shows a code fragment having sequential loop p that includes a loop nest (I, j, k). Each loop in the loop nest has a different bound, but one or more loops in a loop nest can have the same bounds. The loop nest (i, j, k) includes three statements each accessing a different number of SO, Sl, S2, data structures”),
Xie, Rosenberg and Baskaran are analogous in arts because they have the same field of endeavor of generation of code blocks on the graph. 
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Xie and Rosenberg’s method, in view of Baskaran by having the method to generate the code block with the fragment process and nest loop structure in the computer system. The modification would have been obvious because one of the ordinary skills in art would be motivated to improve the processing of computer system more efficiently (Baskara, [Par.0011, lines 1-2], “Accordingly, in one aspect a method is provided for improving processing efficiency of a computing system.”).
However, Xie, Rosenberg and Baskaran do not teach the cognitive executable process graph is enriched by adding logical terms and semi-formal statements of commands based on natural language,
the cognitive executable process graph is enriched by adding logical terms and semi-formal statements of commands based on natural language (Liang, [Par.0040, lines 9-15], “This data can be used to train all three components of the dialogue system: (i) the semantic parser for understanding context-dependent utterances, (ii) the dialogue policy for generating new dialogue acts given the current state, and (iii) the generation system for both deciding what to say and how to render it in natural language.” 
[Par.0039, lines 3-5], “There are two primary changes: First, while exhaustive generation of logical forms for a command and control system is tenable” therefore the logical form is corresponding to the logic term.
[Par.0041- Par.0048], “Here is an example of how the scheme would work for a simple text messaging domain:
1. Developers write down or use code to automatically gather the database schema for a new domain. [0043] TextMessage={ contents:Message, phone_number:PhoneNumber}
 2. The framework defines the complete tree of possible dialogues, where each path is a sequence of actions (dialogue act), and each node is a state of the dialogue. Actions are rendered as canonical utterances, which is a pseudocode way of showing the underlying logical form. Here is an example path:  user: add [create TextMessage] to tasks 
agent:TextMessage: request recipient_phone_ number? 
user: TextMessage: request recipient_phone_ number to be 617 123-4567 
,
Xie, Rosenberg, Baskaran and Liang are analogous in arts because endeavor of generation of code blocks on the graph. 
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Xie, Rosenberg and Baskaran’s method, in view of Liang by having method to execute the code block by adding the pseudocode of a natural language command. The modification would have been obvious because one of the ordinary skills in art would be motivated to improve the process of data filling ( as the Airline Transportation Information System) is much more simpler (Liang, [Par.0004, lines 8-2], “This technique was used to good advantage to bootstrap the ATIS (Airline Transportation Information System) DARPA proj-ect to fill in an airline ticket, but the task was much simpler than those required for practical use.”).

Claim(s) 4, 10, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. (Patent. No. US9348560- hereinafter, Xie) in view of Rosenberg et al. (Pub. No. US20140129294– hereinafter, Rosenberg), and further in view of Sonmez et al. (Pub. No. US 20150095303 – hereinafter, Sonmez).
Regarding to claim 4, Xie teaches the method of claim 1, further comprising […] 
 wherein the cognitive executable process graph comprises a programming language or a formal process specification language (Xie, [Column 4, lines 30-36], “The graphical .
However, Xie does not teach obtaining, by the processor, document information from document processing of unstructured data source information and mapping, by the processor, unstructured executable process information to executables;
On the other hand, Sonmez teaches obtaining, by the processor, document information from document processing of unstructured data source information (Sonmez, [Par.0023, lines 5-17], “However, for future web generations, it is desirable to provide web users with enabling technology and tools (such as RICE disclosed herein), so that they may express their knowledge, connect to the knowledge of others in the semantic web, and make the knowledge globally searchable without going through a central gateway. Existing knowledge management systems may be categorized into general purpose knowledge base systems and domain-specific knowledge base systems. A general purpose knowledge base may extract data from unstructured information available on web pages to create structured graph databases of the entities of the Internet such as people, places, things, and relationships among them.”); 
and mapping, by the processor, unstructured executable process information to executables (Sonmez, [Par.0039, lines 7-17], “engine 510 may be mapped to corresponding fields or parameters of different search engines 520, 530, and ;
Xie, Rosenberg and Sonmez are analogous in arts because endeavor of generation of code blocks on the graph. 
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Xie, Rosenberg’s method, in view of Sonmez by having method to generate the data from unstructured source. The modification would have been obvious because one of the ordinary skills in art would be motivated to improve the process of data processing is more accurately and having a big impact in business (Sonmez, [Par.0021, lines 4-18], “The understanding of data may become a core competency of a business, impacting sales, marketing, production, user expe-rience, and other aspects. In the era of Big Data, traditional technologies and systems such as data warehouse, business intelligence (BI), master data management (MDM), service oriented architecture (SoA), etc., may not meet the ever increasing pace of data growth. Thus, enterprises or compa-nies may need more agile data systems to effectively manage the growth, heterogeneity, and 
Regarding to claim 13, is being rejected for the same reason as the claim 4.    
Regarding to claim 10, is being rejected for the same reason as the claim 1.    
Additionally, Xie teaches a computer program product for generating a cognitive executable process graph, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to (Xie, [Column 2, lines 60-67], “The processing resources 1710 may be coupled to a computer-readable medium, such as to a memory 1732 (e.g., a non-transitory computer-readable medium). The memory 1732 may store a graphical programming engine 1752, a scheduler 1754, other instructions 1758, data 1756, or a com-bination thereof. The graphical programming engine 1752 and the scheduler 1754 may correspond to the graphical pro-gramming engine 110 and the scheduler 114 of FIG. 1,”):
However, both Xie and Rosenberg do not teach obtain, by the processor, document information from document processing of unstructured data source information;
On the other hand, Sonmez teaches obtain, by the processor, document information from document processing of unstructured data source information ([Par.0033, lines 4-8], “The RICE platform 200 may access, transform, integrate (e.g., by building semantic relationships), and publish large-scale data from heterogeneous ;
Xie, Rosenberg and Sonmez are analogous in arts because endeavor of generation of code blocks on the graph. 
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Xie, Rosenberg’s method, in view of Sonmez by having method to generate the data from unstructured source. The modification would have been obvious because one of the ordinary skills in art would be motivated to improve the process of data processing is more accurately and having a big impact in business (Sonmez, [Par.0021, lines 4-18], “The understanding of data may become a core competency of a business, impacting sales, marketing, production, user expe-rience, and other aspects. In the era of Big Data, traditional technologies and systems such as data warehouse, business intelligence (BI), master data management (MDM), service oriented architecture (SoA), etc., may not meet the ever increasing pace of data growth. Thus, enterprises or compa-nies may need more agile data systems to effectively manage the growth, heterogeneity, and dynamicity of the data, infor-mation and knowledge in their enterprises, so that the companies may leverage the ocean of data, information, and knowledge available on the Internet. Companies may be chal-lenged when attempting to manage and extract value from disparate, isolated, and/or unstructured data.”)

Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. (Patent. No. US9348560- hereinafter, Xie) in view of Rosenberg et al. (Pub. No. .
Regarding to claim 15, Xie, as modified in view of Rosenberg, Sonmez , and Tsantilis teaches the computer program product of claim 10 […] and a process fragment further comprises at least one of an action, a condition and a rule, a process comprises an action flow that defines order precedence of actions or rules in a process fragment (Xie, [Column 2, lines 6-16], “The graph may include a node corresponding to a task that can be divided into multiple sub-tasks to be performed in parallel at the device. The program code may include a state indicator indicating a statefulness characteristic of the node. The statefulness characteristic may indicate whether the subtasks may be performed in parallel ( e.g., whether it is "safe" to execute the sub-tasks in parallel). By indicating the statefulness characteristic of the node, performance of execution of the program code may be improved” For further explain, see [Fig.9, column 15, lines 39-45], “In a particular embodiment, the graph-to-program engine 920 of FIG. 9 analyzes data corresponding to the first graph 1000 (e.g., the data 904) to determine which of the nodes 1004, 1008, 1012, 1016, 1020 may or may not be executed in parallel. The graph-to-program engine 920 may analyze a particular parallel computing platform to determine which of the nodes 1004, 1008, 1012, 1016, 1020 may be executed in parallel.” Therefor that should be the condition or rule to decide whether the subtasks are performed in parallel or not.),
and all attributes of an action are linked to the action with at least one link (Xie, [Column 2, lines 55-59], “The graph includes a first node representing a first execution .
 	However Xie, Rosenberg and Sonmez do not teach wherein: the template comprises different executable blocks for different actions;
 On the other hand, Tsantilis teaches wherein the template comprises different executable blocks for different actions (Tsantilis, [Column 9, lines 16-17], “reusing the reusable customizable template with different custom data to render different program code.”);
Xie, Rosenberg, Sonmez and Tsantilis are analogous in arts because they have the same field of endeavor of generation of code blocks base on the task nodes on the graph. 
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Xie, Rosenberg and Sonmez’s method, in view of Tsantilis by having the method to generate the code block of the tree structure from the template and able to execute  different blocks for different actions. The modification would have been obvious because one of the ordinary skills in art would be motivated to improve the code generation tool more effectively and efficiently (Tsantilis, [column 1, first paragraph], “A code generation toot .

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. (Patent. No. US9348560- hereinafter, Xie) in view of Rosenberg et al. (Pub. No. US20140129294– hereinafter, Rosenberg), further in view of Tsantilis et al. (Patent. No.US8091071- hereinafter, Tsantilis), and further in view of Baskaran et al. (Pub. No.US20160147514- hereinafter, Baskaran). 
Regarding to claim 19, Xie, as modified in view of Rosenberg, Tsantilis and Baskaran teaches the apparatus of claim 16, wherein: the template comprises different executable blocks for different actions (Tsantilis, [Column 9, lines 16-17], “reusing the reusable customizable template with different custom data to render different program code.”);
Xie, Rosenberg and Tsantilis are analogous in arts because they have the same field of endeavor of generation of code blocks base on the task nodes on the graph. 
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Xie and Rosenberg’s method, in view of Tsantilis by having the method to generate the code block of the tree structure from the template and able to replace the new variable in the template. The modification would have been obvious because one of the ordinary skills in art would be motivated to improve the code generation tool more effectively and 
However, Xie, Rosenberg and Tsantilis do not teach and process fragments are hierarchical, and a process fragment comprises information on at least one of execution order and precedence of sub-process fragments.
On the other hand, Baskaran teaches and process fragments are hierarchical, and a process fragment comprises information on at least one of execution order and precedence of sub-process fragments (Baskaran, [Fig.21b, Par.0107], “The code fragment shown in FIG. 21B also includes another sequential loop t including a loop nest (j, k), that includes a statement S4. Stencil amplification according to various embodiments may be applied to the statement S4. In general, a specified code may include several sequential loops including stencils that can be amplified using various embodiments. Such sequential loops may use the same loop variable or different loop variables, and/or may have the same bounds or different bounds.” See further, [par. 0106, lines 10-20], “A loop nest, in general, may include any number of statements. Stencil amplification according to various embodiments can be applied to one or more of these statements. The sequential loop p also include a second loop j, having different bounds than the loop j included in the loop nest (i, j, k). in general, different loops in one outer sequential loop may use the same loop variable or different loop variables, and/or may have the same bounds or different bounds. Stencil amplification according to 
Xie, Rosenberg, Tsantilis and Baskaran are analogous in arts because they have the same field of endeavor of generation of code blocks on the graph. 
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Xie, Rosenberg and Tsantilis’s method, in view of Baskaran by having the method to generate the code block with the fragment process and nest loop structure in the computer system. The modification would have been obvious because one of the ordinary skills in art would be motivated to improve the processing of computer system more efficiently (Baskaran, [Par.0011, lines 1-2], “Accordingly, in one aspect a method is provided for improving processing efficiency of a computing system.”).
Regarding to claim 20, Xie, as modified of Rosenberg, Tsantilis, and Baskaran  teaches the apparatus of claim 19, wherein a process fragment further comprises at least one of an action, a condition and a rule, a process comprises an action flow that defines order precedence of actions or rules in a process fragment (Xie, [Column 2, lines 6-16], “The graph may include a node corresponding to a task that can be divided into multiple sub-tasks to be performed in parallel at the device. The program code may include a state indicator indicating a statefulness characteristic of the node. The statefulness characteristic may indicate whether the subtasks may be performed in parallel ( e.g., whether it is "safe" to execute the sub-tasks in parallel). By indicating the ,
and all attributes of an action are linked to the action with at least one link (Xie, [Column 2, lines 55-59], “The graph includes a first node representing a first execution task of a program, a second node representing a second execution task of the program, and an edge representing a data transfer between the first node and the second node. The processor is configured to generate, based on the data, program code of the program. The program code includes a first state indicator associated with the first node and indicates a first statefulness characteristic of the first execution task.” Therefore the edge is corresponding to the link between tasks. The characteristic of each task is considered as an attribute of an action of the task.). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

The prior art made of record on the PTO-892 and not relied upon is considered pertinent to applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EM N TRIEU whose telephone number is (571)272-5747.  The examiner can normally be reached on 7:30 - 5:00 M_TH.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571) 272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/E.T./Examiner, Art Unit 2126

/BABOUCARR FAAL/Primary Examiner, Art Unit 2184